        Case 2:20-mj-00016-JEO Document 1 Filed 01/21/20 Page 1 of 3                                                    FILED
                                                                                                2020 Jan-21 AM 08:57
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA




                                                                -------
                                                                                     ---
                                                                              --./)lf)-,7\   ·-··--~-   -~   .......... .



                                      INDICTMENT
                                                       4 - 2 0 c R- 0 0 18--0
The Grand Jury charges:

                                       Count One
                      Engaging in a Monetary Transaction in Property
                        Derived from Specified Unlawful Activity
                         (Violation of 18 U.S.C. §§ 1957 and 2)

        On or about August 6, 2018, in the Fort Worth Division of the Northern District of

Texas and elsewhere, defendant Solomon Emakoji and E.A., aided and abetted by each

other, did knowingly engage in a monetary transaction by, through, and to a financial

institution, affecting interstate and foreign commerce, involving criminally derived

property of a value greater than $10,000, that is: Emakoji mailed E.A. a cashier's check

in the amount of$42,500, which Emakoji purchased using funds having been derived

from.the specified unlawful activity of wire fraud (18 U.S.C. § 1343), which E.A. then

deposited in Interbank account, xxxx-3618, in Stephenville, Texas, and then E.A.

subsequently wire transferred $42,200 to Nigeria.




Indictment - Page I
         Case 2:20-mj-00016-JEO Document 1 Filed 01/21/20 Page 2 of 3

     Case 4:20-cr-00018-0 Document 1 Filed 01/15/20        Page 2 of 3 PagelD 2



        All in violation of 18 U.S.C. §§ 1957 and 2.



                                                       A TRUE BILL.




ERIN NEALY COX
UNITED STATES ATTORNEY




~~
:t2ETARSON
Assistant United States Attorney
DC Bar No. 430780
801 Cherry Street, Suite 1.700
Fort Worth, Texas, 76102
Telephone: 817-252-5200
Facsimile:   817-252-5455
nancy .larson@usdoj.gov




Indictment - Page 2 of 2
             Case 2:20-mj-00016-JEO Document 1 Filed 01/21/20 Page 3 of 3

b         Case 4:20-cr-00018-0              Document 1 Filed 01/15/20                  Page 3 of 3 PagelD 3



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION


                                     THE UNITED STATES OF AMERICA

                                                                v.

                                             SOLOMON EMAKOJI (01)


                                                       INDICTMENT


                                           18 U.S.C. § 1957 and 2
                                Engaging in Monetary Transactions in Property
                                  Derived from Specified Unlawful Activity


    A true bill rendered                        ·                                  i1 ·             a_             .
    ----------------------------------------------------------·----------- ----- __.,,,...,_:_________'-________....__-..._ - -
    FORT WORTH

    Filed in open court this 15th day of January, 2020.

    Warrant to be Issued
